Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0094960 (hereinafter referred as “Zhou”), in view of US 2003/0124332 (hereinafter referred as “Mao”).
Regarding claims 1 and 7-8, Zhou teaches an asymmetric composite membrane comprising a porous substrate, an example of porous substrate include polyolefins, such as polyethylene [0025], a copolymer is coated on a first surface of the 
Zhou also teaches that the porous substrate can have a hydrophilic surface prior to contacting the polymerizable composition [0055]. However, Zhou does not teach that the hydrophilicitized sheet of microporous polyolefin consists of polyolefin grafted with 4-ethenyl-benzenesulfonic acid.
Mao teaches a composite membrane comprising a polyolefin substrate grafted with poly(styrenesulfuric acid) (PSSA) to make the substrate hydrophilic (abstract, [0003]-[0004], [0016]-[0031], [0071], [0106], [0112]).
Zhou and Mao are analogous inventions in the art of composite membranes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate of Zhou with teachings of Mao to use 4-ethenyl-benzenesulfonic acid (styrenesulfonic acid) to provide hydrophilicity to the polyolefin substrate. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Mao establishes that poly(styrenesulfuric acid) is known material to impart hydrophilicity to polyolefins. One of ordinary skill in the art would have had a reasonable expectation of success in using styrene sulfonic acid to hydophilicitize the polyolefin substrate.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Mao as applied to claim 1 above, and further in view of US 2006/0121217 (hereinafter referred as “Childs”).
Regarding claims 2-3, modified Zhou teaches limitations of claim 1 as set forth above. Modified Zhou does not teach that the crosslinked sulfonated PEEK incorporates divinylvbenzene as the crosslinking agent.
Childs teaches a composite membrane comprising a porous support, a plurality of polymer layers coating the support, wherein examples of polymers that can form crosslinked first layer include sulfonated PEEK, wherein examples of crosslinkers include divinylbenzene.
Modified Zhou and Childs are analogous inventions in the art of composite membranes comprising a porous support and crosslinked polymer layer. One of ordinary skill in the art would have had a reasonable expectation of success in using a known crosslinker such as divinylbenzene as taught by Childs in the membrane of Zhou because Childs established that divinylbenzene is a known crosslinking agent.
Response to Arguments
Examiner had indicated allowable subject matter in the office action dated 12/03/2020. However, in view of discovery of the prior art Mao, a new non-final office action is issued herewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777